DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is drawn to Hofmeister (6091864).  In regard to claims 1 and 14-15, Hofmeister (6091864) teach an optical phase shifting device (figure 5) for shifting an optical input signal (IIN) by a desired phase shift comprising a first (102) and a second stage (116), (a) the first stage (102) comprising a Mach-Zehnder structure comprising a passive optical splitter device (100, listed as a Y-junction in column 8, line 19) configured to receive, at an input port, an optical input signal (IIN) and to split the input signal into a first (Ia1) and a second partial signal (Ia2), each of which is fed, from a dedicated output port of the splitter device, to a first and a second branch of the first stage that connects the respective output port of the splitter device to a dedicated input port of a passive optical combiner device (117 disclosed as a directional coupler), the combiner device being configured to output a first combined signal (Is1) at a first output port and a second combined signal (Is2) at a second output port, each of the first and second branches of the first stage comprising a controllable optical phase shifter (induce phase shift lead and lag), wherein the phase shifter in the first branch is configured to shift the phase of the first partial signal by a positive predetermined phase shift (column 8, lines 22-23) and wherein the phase shifter in the second branch is configured to shift the phase of the second partial signal by a negative predetermined phase shift (column 8, lines 24-25), and (b)  the second stage (116) comprising a passive optical combiner device (132 disclosed as a directional coupler) having a first input port (that carries Ib1) connecting a first branch of the second stage to the first output port of the first stage combiner device (top output of 117) and a second input port (that receives Ib2) connecting a second branch of the second stage to the second output port of the first stage combiner device (lower output  of 117), the first branch or the first and second branches (induce phase shift (lead) and (lag) of 116) of the second stage comprising a controllable optical phase shifter (controlled by 124), the combiner device being configured to output, at least one output port ( which carries Iout 1 and/or Iout 2), an optical output signal (Iout 1 and/or Iout 2), which corresponds to the optical input signal (IIN) that is phase shifted by a desired phase shift. They do not teach, nor render obvious that the predetermined positive and negative phase shifts are the same (-ϕ, +ϕ) of claim 1 wherein the optical phase shifters in the first branch or the first and second branches of the second stage are configured to be switchable between a first value of zero and a second value of pi for a phase shift created by the respective optical phase shifter, and (d) wherein the first stage optical phase shifters are controllable in such a way 
(i) that they create a predetermined phase shift having an absolute value within a range from 0 to pi/2 in case an optical phase shifter is provided in both branches of the second stage, or
 (ii) that they create a predetermined phase shift having an absolute value within a range from 0 to pi in case an optical phase shifter is provided in only the first branch of the second stage.
Endless. Nor do they teach that the split input signal (Sin) is phase shifted by a predetermined positive and negative phase shift (-ϕ, +ϕ), respectively, wherein the absolute value (ϕ) of the predetermined phase shift lies within a range of zero and pi/2 in claims 14-15. Hofmeister specifies that the magnitude of the lead and lag are different magnitudes (column 8, lines 25-26).

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883